Case 1:20-cv-00505-JAO-RT Document 5 Filed 12/02/20 Page 1 of 6         PageID #: 183




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 ANDREW A. SANDEEN,                           CIVIL NO. 20-00505 JAO-RT

              Petitioner,                     ORDER DISMISSING PETITION
                                              AND DENYING APPLICATION TO
        vs.                                   PROCEED IN FORMA PAUPERIS
                                              AND MOTION TO APPOINT
 ATTORNEY GENERAL WILLIAM                     COUNSEL
 BARR; UNITED STATES MARSHAL
 SERVICE; BUREAU OF PRISONS /
 FDC HONOLULU; UNITED STATES
 OF AMERICA,

              Respondents.


             ORDER DISMISSING PETITION AND
  DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS AND
               MOTION TO APPOINT COUNSEL

       Petitioner Andrew A. Sandeen (“Petitioner”), proceeding pro se, is a pretrial

 detainee at the Federal Detention Center in Honolulu, Hawai‘i. ECF No. 1 at 1–2.

 He filed the instant Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

 §§ 2241 and 2243, alleging that he is being unlawfully held based on collateral

 estoppel and/or double jeopardy. Id. at 6–7. Petitioner claims to be the beneficiary

 of a purported contract granting him unconditional immunity that was upheld by an

 arbitrator and has been reduced to judgment. Id. at 7. He asks the Court to enforce

 the “contract” and order his immediate release, expunge his criminal records, and
Case 1:20-cv-00505-JAO-RT Document 5 Filed 12/02/20 Page 2 of 6           PageID #: 184




 return all property. Id. For the following reasons, the Court DISMISSES the

 Petition.

                                   BACKGROUND

       Petitioner is a defendant in a criminal case pending before this Court.

 United States v. Sandeen, CR No. 19-00167 JAO. He is charged with one count of

 possessing 50 grams or more of methamphetamine with intent to distribute in

 violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). Following Petitioner’s

 arrest, the Government moved to detain him without bail. After a hearing on this

 motion, a Magistrate Judge ordered Petitioner detained pending trial. Although

 Petitioner has been represented by counsel throughout his criminal proceedings, he

 did not appeal the Magistrate Judge’s detention order to this Court. See 18 U.S.C.

 § 3145(b). As a result, Petitioner also did not appeal from his detention order to

 the Ninth Circuit. See 18 U.S.C. § 3145(c). Petitioner has not challenged the

 legitimacy of the charge against him in his criminal proceedings.

                                    DISCUSSION

       When a federal or state prisoner contends that he “is in custody in violation

 of the Constitution or laws or treaties of the United States,” § 2241 confers on this

 Court a general grant of habeas jurisdiction. 28 U.S.C. § 2241(c)(3); see id.

 § 2241(a). District courts have jurisdiction over habeas petitions brought by

 pretrial detainees. See McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003)


                                           2
Case 1:20-cv-00505-JAO-RT Document 5 Filed 12/02/20 Page 3 of 6               PageID #: 185




 (citation omitted). When considering an application for a writ of habeas corpus, a

 district court shall “award the writ or issue an order directing the respondent to

 show cause why the writ should not be granted, unless it appears from the

 application that the applicant or person detained is not entitled thereto.” 28 U.S.C.

 § 2243.

         Rule 4 of the Rules Governing Section 2254 Cases in the United States

 District Courts (“Habeas Rules”), which is also applicable to § 2241 cases,1

 requires courts to conduct a preliminary review of each petition for writ of habeas

 corpus. See Habeas Rule 4. “If it plainly appears from the petition and any

 attached exhibits that the petitioner is not entitled to relief,” the district court must

 summarily dismiss the petition. Id.; see Clayton v. Biter, 868 F.3d 840, 845 (9th

 Cir. 2017). The district court should not dismiss a habeas petition “without leave

 to amend unless it appears that no tenable claim for relief can be pleaded were such

 leave granted.” Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971) (per curiam)

 (citations omitted).

         Here, Petitioner’s grounds for relief are frivolous. It is unclear how

 Petitioner honestly believes the documents attached to his Petition confer him with

 immunity from all criminal or civil liability. And assuming his allegations have

 some legal basis, they are arguments that must be made in his pending criminal


 1
     See Habeas Rule 1(b).
                                             3
Case 1:20-cv-00505-JAO-RT Document 5 Filed 12/02/20 Page 4 of 6            PageID #: 186




 case.2 See Reese v. Warden Phila. FDC, 904 F.3d 244, 247 (3d Cir. 2018)

 (“[I]nsofar as [petitioner] sought to challenge the charges against him . . . he was

 required to do so through pretrial motions in his criminal case, not via a pretrial

 § 2241 petition.” (citation omitted)). The Court has authorized three trial

 continuances and Petitioner, with the benefit of counsel, has had ample

 opportunity—and has further opportunities—to raise any pertinent issues and

 defenses in his criminal proceeding.

       “It is well settled that in the absence of exceptional circumstances in

 criminal cases the regular judicial procedure should be followed and habeas corpus

 should not be granted in advance of a trial.” Jones v. Perkins, 245 U.S. 390, 391–

 92 (1918) (citations omitted); see Riggins v. United States, 199 U.S. 547, 551

 (1905); see also Medina v. Choate, 875 F.3d 1025, 1029 (10th Cir. 2017) (“If a



 2
   Even if Petitioner only challenges his detention pending trial, he must raise any
 such argument in a pretrial motion in his criminal proceedings, not via a § 2241
 petition. See, e.g., Reese, 904 F.3d at 245 (“[A] federal detainee’s request for
 release pending trial can only be considered under the Bail Reform Act and not
 under a § 2241 petition for habeas relief.” (citations omitted)); Fredrickson v.
 Terrill, 957 F.3d 1379, 1380 (7th Cir. 2020) (per curiam) (“A federal detainee’s
 request for release pending trial can be considered under only the Bail Reform Act,
 and not a § 2241 petition.” (citations omitted)); see also Fassler v. United States,
 858 F.2d 1016, 1018 (5th Cir. 1988) (per curiam) (“[T]he terms of the Bail Reform
 Act and the potential for abuse of the writ and for unnecessary duplication of
 appeals . . . should ordinarily provide strong incentive for defendants to employ
 Section 3145 appeals.”); Jenkins v. Noonan, No. 20-cv-00921-H-LL, 2020 WL
 2745234, at *2 (S.D. Cal. May 27, 2020) (concluding that federal pretrial detainee
 could not challenge pretrial detention via a § 2241 habeas petition).
                                           4
Case 1:20-cv-00505-JAO-RT Document 5 Filed 12/02/20 Page 5 of 6           PageID #: 187




 federal prisoner is ever entitled to relief under § 2241 based on something that

 happened before trial, the circumstances are so rare that they have apparently not

 yet arisen.”).

         Petitioner does not present any exceptional circumstances warranting a

 departure from this principle. As such, he should exhaust judicial remedies in his

 criminal case before attempting to pursue relief under § 2241. See Medina, 875

 F.3d at 1029 (concluding that a federal prisoner awaiting trial “is limited to

 proceeding by motion to the trial court, followed by a possible appeal after

 judgment, before resorting to habeas relief” (citation omitted)).

         Based on the foregoing, Petitioner’s claims are not cognizable, he has not

 exhausted judicial remedies, and it does not appear he can plead a viable claim for

 habeas relief. Accordingly, the Petition is DISMISSED without leave to amend.

                                    CONCLUSION

         For the reasons stated herein, the Court DISMISSES the Petition. ECF No.

 1. In light of the dismissal of the Petition, Petitioner’s Application to Proceed In

 Forma Pauperis and Motion to Appoint Counsel are DENIED as moot. ECF Nos.

 2, 3.

         //

         //

         //


                                           5
Case 1:20-cv-00505-JAO-RT Document 5 Filed 12/02/20 Page 6 of 6          PageID #: 188




       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, December 2, 2020.




 CIVIL NO. 20-00505 JAO-RT; Sandeen v. Barr, et al.; ORDER DISMISSING PETITION AND
 DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS AND MOTION TO APPOINT
 COUNSEL




                                          6
